Order granting motion for change of venue from Suffolk county to Brie county affirmed, with ten dollars costs and disbursements. Irrespective of whether the decision of the court granting a change of venue in the former actions was res adjudicata, plaintiff did not appeal from the order, but obtained a consent to discontinue, and the order of discontinuance was entered in. Brie county. Shortly afterwards plaintiff brings a new action for the same relief, and again places the venue in Suffolk county; that method of avoiding the order does not commend itself to the court. On all the papers we are satisfied that the ends of justice and the convenience of material witnesses are promoted by the change of place of trial to the county in which the transaction which is the subject of the litigation took place. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.